DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama et al (2015/0064626).
Hatakeyama et al disclose a resist composition and method of patterning, wherein the composition comprises a polymer having units meeting the limitations of the instant (a01-1), (a02-1):


    PNG
    media_image1.png
    166
    269
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    298
    260
    media_image2.png
    Greyscale

Wherein the polymer comprises a hydroxystyrene of instant (a02-1)/ ((a02-1-1) (vinyl polymerizable group, having no oxygen, and a ring), (a02-1-2) unit comprises a (meth)acrylate polymerizable unit (comprises oxygen), and the ring comprises a substituent other than the -OH group( instant claims 1 and 3). 
The acid labile group comprising the alicyclic ring and alkyl group forming the tertiary carbon as shown in the polymers above, may comprise an aryl group or alkenyl group in the L34 position, with L35 and L36 being saturated alkyl groups this the group may meet the limitations of the instant (a01-1-1) (instant claims 1 and 2):


 

    PNG
    media_image3.png
    107
    273
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    64
    207
    media_image4.png
    Greyscale

When the alicyclic rings formed by joining the alkyl groups of the  L35 and L36 positions in the monomer below with alkyl groups in the L35 and L36 groups below as taught by the reference, the reference monomer meets the limitations of (a01-1) and (a01-1-1):

    PNG
    media_image5.png
    102
    121
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    116
    134
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    97
    114
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    120
    121
    media_image8.png
    Greyscale




The method includes the steps as set forth by the instant claims 4 and 5: 


    PNG
    media_image9.png
    97
    272
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    163
    298
    media_image10.png
    Greyscale


Given the teachings of the reference, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to prepare the material of Hatakeyama et al, choosing as the acid-labile group-containing monomer, that having the structure of formula (A-3), wherein L34 is an unsaturated group, and each of L35 and L36 is an alkyl group. The resultant monomer is employed in combination with a preferred monomer having the structures of (a02-1) (and (a02-1-1) and(a02-1-2)) and the resultant polymer would also meet the limitations of the instant claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA C WALKE whose telephone number is (571)272-1337. The examiner can normally be reached Monday to Thursday 5:30am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA C. WALKE/            Primary Examiner, Art Unit 1722